Citation Nr: 1756941	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  08-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a right wrist disability on an extraschedular basis.

2.  Entitlement to an increased rating for right wrist neuropathy on an extraschedular basis.

3.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) pursuant to 38 C.F.R. § 4.16(b), prior to January 27, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  In December 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In January 2010, the Board issued a decision which denied the claims on appeal.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  In March 2011, the Court vacated the January 2010 Board decision and remanded the claims for further adjudication.

In a December 2012 decision, the Board denied entitlement to ratings for a right wrist disability rated 10 percent from April 12, 2007, to August 7, 2008; 100 percent from August 8, 2008, to September 30, 2008; 30 percent from October 1, 2008, to January 26, 2011; and 40 percent as of January 27, 2011.  The Board's December 2012 decision also granted a separate 30 percent rating for right wrist neuropathy.  The Board declined to refer the claims for consideration of an extra-schedular rating.  In that December 2012 decision, the Board also remanded a claim of entitlement to TDIU.  

The Veteran appealed the December 2012 decision to the United States Court of Appeals for Veterans Claims.  In an October 2013 Memorandum Decision, the Court set aside that portion of the Board's December 2012 decision that determined that referral of the Veteran's claims for extra-schedular ratings was not warranted and remanded the matter for further proceedings consistent with the decision.  The October 2013 Decision did not disturb the Board's findings regarding the schedular rating of the Veteran's right wrist disability and right wrist neuropathy.

In December 2012, the Board found that a claim for TDIU had been raised by the record and was part and parcel of the original claim for an increased rating for the right wrist disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a July 2017 decision, a decision review officer granted TDIU, effective January 27, 2011, as that is the date on which the Veteran met the schedular requirements for a TDIU.  However, as the original claim for increased rating stems from the original grant of service connection for a right wrist disability, and the original grant of service connection was April 12, 2007, the Board will consider if entitlement to a TDIU is warranted on an extraschedular basis from April 12, 2007, through January 27, 2011.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran has also perfected an appeal concerning the issues of entitlement service connection for a right knee disability and a polyp of the left vocal cord.  The Veteran has requested a hearing on those issues, which will be scheduled and they are not addressed by the Board at this time.


FINDINGS OF FACT

1.  A preponderance of the competent and credible evidence of record indicates that the Veteran's right wrist disability does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.

2.  A preponderance of the competent and credible evidence of record indicates that the Veteran's right wrist neuropathy does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.

3.  A preponderance of the competent and credible evidence of record indicates that the Veteran's service-connected disabilities have precluded him from securing and following substantially gainful employment throughout the period of appeal.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a right wrist disability on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2017).

2.  The criteria for an increased rating for right wrist neuropathy on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2017).

3.  The criteria for entitlement to TDIU have been met prior to January 27, 2011, during the period of the claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (West 2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (West 2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for his right wrist disability and right wrist neuropathy.  The claim for TDIU has been a component of the claim for a higher initial disability rating.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby making additional notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA's duty to notify has been satisfied.

The record also shows that VA has made reasonable efforts to obtain all relevant records.  The Veteran's service medical records and service personnel records are of record, as are post-service VA treatment records. 

VA's duty to assist also includes providing a Veteran a VA examination when warranted.  When VA provide a an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran underwent numerous VA examinations throughout the period of appeal.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  The case was referred to the Director of the Compensation Service for a decision regarding entitlement to an extraschedular rating for the right wrist disability, right wrist neuropathy, and extraschedular entitlement to a TDIU.  In July 2017, the Director issued a decision.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Ratings and TDIU on Extraschedular Basis

An October 2013 Court Memorandum Decision did not disturb the Board's findings regarding the schedular rating of the right wrist disability and right wrist neuropathy.  Additionally, in a July 2017 RO decision established entitlement to TDIU, effective January 27, 2011, as that is the date on which the Veteran met the schedular requirements for TDIU.  Thus, it is the issue of entitlement to an extraschedular rating for those disabilities, and the issue of entitlement to TDIU prior to January 27, 2011, that are before the Board.

Generally, disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).  

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  Thun v. Peake, 22 Vet. App. 111 (2008).

To determine whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  38 C.F.R. § 3.321 (b)(1) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).  An extraschedular rating decision made by the Director must contain a statement of reasons or bases, and is reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).

The Veteran, in written statements and testimony before the Board, reports that his right wrist disability and right wrist neuropathy causes functional impairment to the extent that he has constant pain, paralysis, and numbness.  He has remarked that he is unable to write and manipulate fine tools.  Additionally, he is right handed.

On VA examination in July 2007, the Veteran reported daily pain that he rated as an 8 on a 0 (low) to 10 (high) pain scale.  He also experienced stiffness.  He was right-hand dominant and had great difficulty with doing fine motor movements or writing with his right hand.  He used a wrist splint.  The Veteran had previously worked in construction but could only use a broom and was in great pain.  He had great difficulty with lifting objects that weighed more than 10 pounds due to right wrist pain.  He was otherwise able to perform activities of daily living.

In May 2008, the Veteran indicated that he last worked full-time in July 2007.  He completed four years of high school, and he had also completed a one-month course in auto mechanic brake repair.  He had completed no other training.

On VA examination in July 2008, the Veteran reported experiencing right wrist pain on a daily basis that rated an 8 on a 1 (low) to 10 (high) basis.  He used a wrist brace.  It was noted that the Veteran denied any problems with activities of daily living.  The Veteran was previously employed as a worker in a warehouse in construction, but he was laid off in July of 2007 because he could not lift more than 10 pounds.  

In August 2008, the Veteran underwent a right wrist fusion and cubital tunnel release.

On VA examination in July 2009, the Veteran reported experiencing right wrist pain on a daily basis that rated an 8 on a 0 (low) to 10 (high) basis.  He used a brace.  The Veteran had to shower.  He could not bathe because he could not push himself in or out of the tub.  He could not do any daily chores around the house.  On examination, the Veteran had good passive motion of all digits, but the Veteran adamantly stated that he could not actively move his thumb or fingers.  The examiner could not explain why the Veteran could not or would not actively move any of his fingers or thumb despite having good passive motion.

At his December 2009 Board hearing, the Veteran was wearing a right arm brace.  He stated that he was in a constant state of pain.  He stated that he had no motion in the right wrist.  His fingers were stiff, and he experienced spasms.  

On VA examination in March 2011, the Veteran reported experiencing right wrist pain on a daily basis that rated an 8 on a 0 (low) to 10 (high) basis.  He used a brace.  He stated that wrist pain affected his daily activities.  

On VA examination in November 2011, the Veteran reported experiencing right wrist pain on a daily basis that rated a 7 on a 0 (low) to 10 (high) basis.  He used a brace.  He also reported increasing numbness and tingling throughout his right hand.  

On VA examination in August 2013, the examiner opined that limited strength and motion in the Veteran's right hand would prevent the ability to do manual work, but he could do work that did not require heavy lifting or fine motor skills of the right hand.  It was noted that the wrist was well fused, and the Veteran could find employment that would be possible with limited hand motion and strength.

On VA examination in August 2014, the examiner noted that the Veteran had previously had a cubital tunnel release, carpal tunnel release, and wrist fusion.  The examiner observed no complaints of numbness or difficulty using the hand.  There was moderate constant pain of the right upper extremity, moderate paresthesias and/or dysesthesias of the right upper extremity, and mild numbness of the right upper extremity.  The examiner specified that it was hard to determine the functional deficit due to the Veteran not cooperating with the examination.  The Veteran had pain with some functional loss of the right hand.

On VA examination in December 2014, the examiner noted that the Veteran had near complete paralysis of the ulnar and median nerves with near complete function of the radial nerve.  The examiner felt that the Veteran would be hard to be employed either in a physical or sedentary setting.

On VA examination in January 2015, the examiner noted that the Veteran was uncooperative, and so the examiner was unable to say exactly what inability the Veteran had with regard to nerve function.  The Veteran reported that he had limited use of his right hand with pain.  He reported experiencing nerve pain along his entire right upper extremity.  He was right handed.  He regularly used a brace.  The examiner reiterated that the Veteran was very uncooperative with simple directions and instructions.  The examiner reported that the Veteran had pain all over the right upper extremity, no motor function below the wrist, pain with any shoulder movement, and very limited elbow motion.  The examiner did not believe that any of those findings were accurate or useful based on the examination.

In a July 2017 decision, the Director, Compensation Service, found that entitlement to an extraschedular rating for the Veteran's right wrist disability and right wrist neuropathy, individually, was not warranted.  The Director reviewed and commented on the Veteran's treatment records, examination reports, and work history.  The Director found that the medical evidence of record was consistent with the criteria set forth in the regular rating schedule; therefore, the current schedular evaluations adequately addressed the severity of the service-connected right wrist conditions.  However, the Director also found that the evidence of record demonstrated that the Veteran had an unusual disability picture that made the regular schedular standards impractical regarding unemployability.  It was noted that the Veteran only had a high school education and last worked as a construction worker in July 2007.  He had only received training in auto mechanical brake repair.  The Director commented that the Veteran had great pain in his right wrist throughout his construction career, and there came a point where he could only use a broom.  The Director also considered that the Veteran could not lift objects that weighed more than 10 pounds or do any type of fine motor movements.  For those reasons, the Director found that TDIU under extraschedular consideration should be granted pursuant to 38 C.F.R. § 4.16(b) from April 12, 2007.

The Board finds that the Director's opinion contains a statement of reasons or bases and is supported by the overall evidence.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).  The Director cited to the relevant regulatory provisions and explained the rationale for concluding that an extraschedular rating was not warranted for the right wrist disabilities on an individual basis but that an extraschedular TDIU was warranted when considering the right wrist disabilities collectively.  Therefore, that decision is reviewable by the Board de novo.

The Board finds that when considered on an individual basis, the functional effects of the Veteran's right wrist disability and neuropathy are contemplated by the schedular criteria because they describe consequences of limitation of motion, pain, and numbness.  The Board does not find any symptomatology described due to the right wrist disabilities, when considered individually, that are not contemplated by the rating schedule which assigns ratings based on limitation of motion and nerve paralysis and neurological pain, to include tingling and numbness.  Therefore, the Board finds that the Veteran's symptomatology is contemplated by the rating criteria which are adequate to rate the disabilities when considered individually.

However, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual disabilities does not capture all the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017) Mittleider v. West, 11 Vet. App. 181 (1998). 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

As noted above, In a July 2017 decision, the RO established entitlement to TDIU, effective January 27, 2011, as that is the date on which the Veteran met the schedular requirements for a TDIU.  Prior to January 27, 2011, the combined disability rating for the Veteran's right wrist disabilities was only 50 percent.  Thus, did not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU if it is established that he is unable to secure or follow substantially gainful employment as a result of the effects of the service-connected disabilities.  38 C.F.R. § 4.16(b) (2017).  Therefore, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, or work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2017).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2017).

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233 (2015).  The regulation requires that, in cases of Veterans who evidence suggests are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements of 38 C.F.R. 4.16(a) (2017), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2017).

Here, in a July 2017 decision, the Director found that TDIU on an extraschedular basis should be granted pursuant to 38 C.F.R. § 4.16(b) from April 12, 2007.  The Board agrees, but find that TDIU prior to April 12, 2007, must be denied.  The Veteran has only a high school education and has only received training in automobile mechanics. While acknowledging that the Veteran was employed through July 2007, the record shows that his ability to perform the tasks for which he was trained was severely compromised during his final months of employment.  His right wrist disabilities, in combination, were of such severity that the Veteran could barely push a broom.  Again in combination, the right wrist disabilities severely impaired the Veteran's right wrist's fine motor skills, and the Veteran is right hand dominant.  Service connection for the Veteran's right wrist disabilities was granted effective April 12, 2007.  The Director's opinion that TDIU on an extraschedular basis should be granted pursuant to 38 C.F.R. § 4.16(b) from April 12, 2007, contains a clear statement of supporting reasons and is supported by the overall evidence.  Therefore, TDIU is granted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) from April 12, 2007.  The Board finds that an earlier effective date is not warranted because prior to April 12, 2007, the Veteran had no established service connection for any disability and the assignment of TDIU requires that there be service-connected disabilities that cause unemployability.


ORDER

Entitlement to an increased rating for a right wrist disability on an extraschedular basis is denied.

Entitlement to an increased rating for right wrist neuropathy on an extraschedular basis is denied.

Entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b), as of April 12, 2007, but not earlier, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


